UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7559


JOSEPH MICHAEL GRIFFITH,

                      Plaintiff – Appellant,

          v.

CAPTAIN DEMITRIUS CLARK; DONALD L. WHIDBEE; JOHN DOE;
OFFICER REGINALD RUSSELL; SERGEANT GAIL H. BOYD; CAPTAIN
TOMMY CASTELLOE; LIEUTENANT MICHAEL DELOACH,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:11-ct-03209-FL)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Joseph Michael Griffith, Appellant Pro Se. Kari Russwurm
Johnson, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph Michael Griffith appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                            We

have     reviewed       the    record      and     find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.         Griffith       v.   Clark,    No.     5:11-ct-03209-FL        (E.D.N.C.

Sept. 21, 2015).           We dispense with oral argument because the

facts    and    legal    contentions        are    adequately   presented      in   the

materials      before     this     court    and    argument    would   not    aid   the

decisional process.



                                                                             AFFIRMED




                                             2